DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 03 December, 2020, has been considered.
           Claims 1, 14 and 15 have been amended. 
           No claim has been currently cancelled or newly added. 
           Therefore, claims 1-15 are now pending in this application.

Applicant’s argument to the objection asserting that the title of the invention is not descriptive have overcome the objection. Applicant address the issue by amending the title of the invention to recite “DATABASE PROCESSING METHODL , AIND NON-TRANSITORY COMPUTER-READABLE STORAGE MEDIUM FOR STORING PROGRAM ’ to further describe the invention to which the claims are directed. The objection has been withdrawn due to the arguments filed on 03 December, 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 has been considered by the examiner.
                                    
Response to Arguments
Applicant’s arguments, see remark, filed 03 December, 2020, with respect to the rejections of claims 1, 14 and 15 under the prior art rejections have been fully considered and are not persuasive. The applicant’s remark to the claims were considered with the results that follow.

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. SeeMPEP2111 [R-1].
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’ Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

a)	At pages 10-11, Applicant respectfully submits that Brodt fails to teach or suggest "determining, for a respective primary key included in the plurality of differential logs, an aggregated log from among the plurality of differential logs, the aggregated log being the differential log that corresponds to the most recently change”.

In response, examiner respectfully disagrees. Brodt’s invention involves copying data from a source database maintained by a first database engine, to a target database maintained by a second database engine, for use in backup application and 
Examiner correlates ‘records every change on the row level in a database log as ‘aggregated logs from the plurality of differential logs’, wherein every log record is identified by an ID corresponding to ‘a respective primary key’.
In Paragraph [0107] of Brodt further teaches each log row comprises an indication of the SQL statement having introduced the change ("INSERT .  . . ") and an indication of the table row or individual column value affected by said SQL statement ("T1R1" for "row 1 of source table T1", "T2R1" for "row 2 of source table T1", etc.), for example, the log records 226 indicate that row 3 of table T1 was modified more recently (at a data-change-ID/log-ID of "100") than row 2 of table T1 (which was modified at a log-ID of "99"));  Examiner correlates  most recently changed column value b based 
Therefore, Brodt’s invention teaches determining, for a respective primary key included in the plurality of differential logs, an aggregated log from among the plurality of differential logs, the aggregated log being the differential log that corresponds to the most recently change.

b)	However, with respect to the rejections of claims 1, 14 and 15 under the prior art rejections, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitation “the second record to be changed by the one change command being a record having a primary key identical to the respective primary key corresponding to the one change command”. This rejection is made using Andreas Brodt et al. (Patent Application Publication Number US 2018/0137186 A1, hereafter referred to as “Brodt”), in view of U.S. Patent Application US 2007/0208787 A1 issued to Qi Cheng et al. (hereinafter Cheng").
Cheng’s invention involves loading data into a provided target table from a provided source table and eliminating any logic to validate a constraint defined on the target table based on one or more predetermined conditions.  The source table includes data to be loaded into the target table includes a similar definition to a constraint defined on the source table.  

Claim Objections
Claims 6-12 are objected to because of the following informalities: Claims 6-12 recite "a aggregated log", "a" should be changed to "an". 
Claims 6-8 and 12 recite "an change command", "an" should be changed to "a". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the aggregated log being the differential log that corresponds to the most recently change" in lines 11-12. It is unclear as to what this term “the most recently change” is attempting to set forth to further describe the invention. Examiner requests applicant to define the term "the most recently change”. Appropriate correction is required.
Accordingly, similar interpretation and rejection will be applied to independent claims 14 and 15.


Claim 7 recites the limitation " wherein when a aggregated log indicates that a record including the first corresponding value of the primary key has been inserted into the first column-format database, and a record including the first corresponding value of the primary key exists in the second column-format database, the at least change command includes an change command to delete the record including the first corresponding value of the primary key from the second column-format database and another change command to insert a record corresponding to the aggregated log into the second column-format database". There is insufficient antecedent basis for this limitation in the claim as there is no “at least change command” mentioned earlier within claims 1-7.
Appropriate correction is required. 
Accordingly, similar interpretation and rejection will be applied to dependent claim 11.

          Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 are rejected under 35 U.S.C. 103(a) as being unpatentable Andreas Brodt et al. (Patent Application Publication Number US 2018/0137186 A1, hereafter referred to as “Brodt”), in view of U.S. Patent Application US 2007/0208787 A1 issued to Qi Cheng et al. (hereinafter Cheng").

With respect to claim 1, Brodt teaches a database processing method executed by a computer, the method comprising: 
acquiring a plurality of differential logs of a first column-format database, each of the plurality of differential logs indicating a change of a first record in the first column- format database with which a second column-format database is to synchronize (see Para [0026], extra column for storing the data-change-ID assigned to said copied source table row by the first database engine, for example, said ‘data-change-ID can be the log record ID of the log record (i.e. plurality of differential logs) created upon modifying the row by the first engine.  Before reloading the table, the contents of these two extra columns are sent to the source database.  The first database engine analyzes the sent contents of said ‘extra columns for identifying those rows of the source table (Examiner correlates extra columns for identifying rows of source table corresponding to the first column-format database)’ that have changed since the point in time that is stored in the ‘extra data-change-ID column (having e.g., the form of a log record ID column) of the target table (Examiner correlates extra data-change-ID column of target table corresponding to the first column-format database).  A row has changed if the data-change-ID assigned to said row (e.g., a log record ID that corresponds to a change of the row) in the source database is higher than the data-change-ID (e.g., log record ID) that is stored in the data-change-ID column (e.g., log record ID column) of the target table (i.e. log record as differential logs indicating contents of data changed in the first column- format database with which a second column-format database is to synchronize)), a respective differential log having a plurality of items that include a primary key indicated in the first record that has been changed by the change indicated in the respective differential log (see Para [0031], the ‘first database engine maintains a log which is indicative of when and in which table and table row (i.e. respective differential log having a plurality of items)’ a data change occurred in the source database, the log being free of the SQL statement that introduced the change as they read ‘the relevant data-change-IDs (i.e. primary key)’ from the metadata of the source pages);
determining, for a respective primary key included in the plurality of differential logs, an aggregated log from among the plurality of differential logs (see Para [0094]-[0096], when a row is changed in a source table T1, the first database engine according to some example implementation variants ‘records every change on the row level in a database log (i.e. aggregated logs from the plurality of differential logs)’, and every log record is identified by ‘an ID (i.e. a respective primary key)’ numbered in ascending order or the log record sequence number can be used as the data change IDs as they are indicative of the moment in time when a particular table row or row value was amended (i.e. a respective primary key included in the plurality of differential logs)), the aggregated log being the differential log that corresponds to the most recently change (see Para [0107], each log row comprises an indication of the SQL statement having introduced the change ("INSERT .  . . ") and an indication of the table row or individual column value affected by said SQL statement ("T1R1" for "row 1 of source table T1", "T2R1" for "row 2 of source table T1", etc.), for example, the log records 226 indicate that row 3 of table T1 was modified more recently (at a data-change-ID/log-ID of "100") than row 2 of table T1 (which was modified at a log-ID of "99")); 
generating, for the respective primary key included in the plurality of differential logs, one change command by using the determined aggregated log,  the one change command being a command for collectively changing one or more values included in a second record  of the second column-format database (see Para [0107], a database log comprising multiple log records (i.e. aggregated logs).  The log is maintained by the first database engine.  It comprises a history of all UPDATE, DELETE and INSERT statements executed by the first engine on one or more source table rows of the source database.  Each log row comprises an indication of the SQL statement having introduced the change ("INSERT .  . . ") (i.e. one change command) and an indication of the table row or individual column value affected by said SQL statement ("T1R1" for "row 1 of source table T1", "T2R1" for "row 2 of source table T1", etc.), for example, the log records 226 indicate that row 3 of table T1 was modified more recently (at a data-change-ID/log-ID of "100") than row 2 of table T1 (which was modified at a log-ID of "99")); and 

applying, for the respective primary key included in the plurality of differential logs, the generated one change command to the second column- format database (see Para [0107], each log row comprises an indication of the SQL statement having introduced the change ("INSERT .  . . ") (i.e. one change command) and an indication of the table row or individual column value affected by said SQL statement ("T1R1" for "row 1 of source table T1", "T2R1" for "row 2 of source table T1", etc.) ).
However, Brodt does not explicitly teach “the second record to be changed by the one change command being a record having a primary key identical to the respective primary key corresponding to the one change command”.
However, Cheng teaches “the second record to be changed by the one change command being a record having a primary key identical to the respective primary key corresponding to the one change command (see Para [0026], the columns involved in the constraints must be the corresponding columns when data is moved from the source tables SC and SP into the target tables C and P, for example, if P has columns pc1, pc2 and pc3, and C has columns cc1, cc2, cc3 and cc4.  The referential integrity constraint is defined between C(cc1) and P(pc1) with Pcl as primary key and cc1 as foreign key, wherein a check constraint can be defined on staging table SP or staging table SC and a similar check constraint on the corresponding columns with respect to the inserted values was defined on target table P or target table C. A combination of two or more of the above scenarios can occur)”.

As per claim 14, in addition to rejection of claim 1, Brodt further discloses “A database processing device comprising: a memory; and a processor coupled to the memory and the processor configured to: (see Para [0085], a data processing system 100 comprising one or more processors 108, a main memory 112).
 As per claim 15, in addition to rejection to claim 1, Brodt further discloses “A non-transitory computer-readable medium storing a database processing program that causes a computer to execute a process comprising: (see Para [0125], the computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device).
Regarding claim 2, Brodt teaches the aggregated logs are determined based on an order in which the plurality of differential logs have been generated (see Para [0091], the first database engine assigns a data-change-ID to each row in the source table T1 that was changed by the one or more transactions.  The data-change-ID is a data value that is indicative of the time of changing said row.  All data-change-IDs assigned by the first engine are ordered in a manner that reflects the sequence of commit events of the data changes, for example, a data-change-ID can be a timestamp that is chronologically ordered in accordance with a clock of the first database engine, and the data-change-ID can be a log record sequence number assigned by the first database engine to a modified table row upon storing a log entry being descriptive of the changes introduced to that row). 

Regarding claim 3, Brodt teaches “wherein the plurality of differential logs have order information added thereto and indicating an order in which the plurality of differential logs have been generated (see Para [0081], all data-change-IDs are maintained by the first engine and are assigned to respective rows or data values in accordance with the chronological sequence of said rows or values being changed).

Regarding claim 4, Brodt teaches wherein the aggregated log related to a first corresponding value of the primary key corresponds to a last generated log in an order in which the differential logs related to the first corresponding value of the primary key have been generated (see Para [0107], each row of the log in the depicted example comprises a data-change-ID (here: a log record sequence number or "log-ID") being indicative of the chronological order of creating the log records and respective changes.  The DBMS or the operating system of the computer hosting the DBMS automatically ensure that the highest-data-change-ID of the pages 202, 208, 210 is automatically updated).  
 Regarding claim 5, Brodt teaches the at least one change command is generated based on whether or not a record including a first corresponding value of the primary key exists in the second column-format database see Para [0094]-[0096], when a row is changed in a source table T1, the first database engine according to some example implementation variants ‘records every change on the row level in a database log (i.e. aggregated logs on the basis of the plurality of differential logs)’, and every log record is identified by ‘an ID (i.e. primary key)’ numbered in ascending order or the log record sequence number can be used as the data change IDs as they are indicative of the moment in time when a particular table row or row value was amended).
Regarding claim 6, Brodt teaches when an aggregated log indicates that a record including the first corresponding value of the primary key has been inserted into the first column-format database, and a record including the first corresponding value of the primary key does not exist in the second column-format database, the at least one change command includes a change command to insert a record corresponding to the aggregated log into the second column-format database (see Para [0107]-[0108], each log row comprises an indication of the SQL statement having introduced the change ("INSERT .  . . ") and an indication of the table row or individual column value affected by said SQL statement ("T1R1" for "row 1 of source table T1", "T2R1" for "row 2 of source table T1", etc.), and when the rows of a particular page 206 are copied from the source table T1 to the target table T1', at first all outdated rows in the target table are deleted by performing a command like "DELETE from table T1` WHERE Source Page ID=`10`).  
Regarding claim 7, Brodt teaches when an aggregated log indicates that a record including the first corresponding value of the primary key has been inserted into the first column-format database, and a record including the first corresponding value of the primary key exists in the second column-format database (see Para [0107]-[0108], each log row comprises an indication of the SQL statement having introduced the change ("INSERT .  . . ") and an indication of the table row or individual column value affected by said SQL statement ("T1R1" for "row 1 of source table T1", "T2R1" for "row 2 of source table T1", etc.), and when the rows of a particular page 206 are copied from the source table T1 to the target table T1', at first all outdated rows in the target table are deleted by performing a command like "DELETE from table T1` WHERE Source Page ID=`10`), the at least change command includes a change command to delete the record including the first corresponding value of the primary key from the second column-format database and another change command to insert a record corresponding to the aggregated log into the second column-format database (see Para [0100], after having copied and stored the rows of each of the identified source pages in the target table, the metadata table is updated such that the metadata table comprises an up-to-date association of the source-page-ID and the highest-data-change-ID of each of the identified and copied source pages).
Regarding claim 8, Brodt teaches when an aggregated log indicates that a content of a record including the first corresponding value of the primary key has been updated in the first column- format database, and a record including the first corresponding value of the primary key does not exist in the second column-format database, the at least one change command includes a change command to insert a the highest-data-change-ID in the metadata table with the respective highest-data-change-IDs of the source pages for identifying all source pages whose highest-data-change-ID is higher than the highest-data-change-ID in the metadata table and for identifying source pages for which no entry exists in the metadata table, wherein the comparison of the data-change-ID assigned to each changed row in the source table with the data value stored in the data-change-ID-column of the corresponding row of the target table, wherein Para [0081] teaches A "data change-ID" as used herein is a data value that is indicative of a logical time or a clock time of introducing a change (UPDATE, INSERT, DELETE) to a data row or an individual data value in a row of a table).   
Regarding claim 9, Brodt teaches when an aggregated log indicates that a content of a record including the first corresponding value of the primary key has been updated in the first column- format database, and a record including the first corresponding value of the primary key exists in the second column-format database (see Para [0100], after having copied and stored the rows of each of the identified source pages in the target table, the metadata table is updated such that the metadata table comprises an up-to-date association of the source-page-ID and the highest-data-change-ID of each of the identified and copied source pages), the at least one change command includes a change command to delete the record including the first corresponding value of the primary key from the second column-format database and another change command to insert a record corresponding to the aggregated log into the second column-format database (see Para [0107]-[0108], each log row comprises an indication of the SQL statement having introduced the change ("INSERT .  . . ") and an indication of the table row or individual column value affected by said SQL statement ("T1R1" for "row 1 of source table T1", "T2R1" for "row 2 of source table T1", etc.), and when the rows of a particular page 206 are copied from the source table T1 to the target table T1', at first all outdated rows in the target table are deleted by performing a command like "DELETE from table T1` WHERE Source Page ID=`10`).   
Regarding claim 10, Brodt teaches when an aggregated log indicates that a record including the first corresponding value of the primary key has been deleted from the first column-format database (see Para [0108], when the rows of a particular page 206 are copied from the source table T1 to the target table T1', at first all outdated rows in the target table are deleted by performing a command like "DELETE from table T1` WHERE Source Page ID=`10`), and a record including the first corresponding value of the primary key exists in the second column-format database, the at least one change command includes a change command to delete the record including the first corresponding value of the primary key from the second column-format database (see Para [0119], highest-data-change-ID of page 262 is automatically updated from "20" to "40".  In a subsequent incremental copying process, the DBMS determines that the page 262 comprises a change that was not yet replicated to the target database.  As a consequence, all data values contained in the target table T7' that have been copied previously from page 262 are deleted, then the values "A" and "C" in the target table T7' are deleted as they stem from page 262.  Then, all column values of the source table stored in page 262 are copied to and stored in the respective column of the target database).
Regarding claim 11, Brodt teaches when an aggregated log indicates that a record including a first corresponding value of the primary key has been deleted from the first column-format database, and another aggregated log indicates that a record including a second corresponding value of the primary key has been deleted from the first column- format database, the at least change command include a change command to collectively delete, from the second column-format database, a record including the first corresponding value of the primary key and a record including the second corresponding value of the primary key (see Para [0108], the source table T1 comprises columns C1, C2 and C3, the target table T1' is created such that it comprises the columns C C2' and C3' (here summarized as "RowCont."), and the source-page-ID column.  When the rows of a particular page 206 are copied from the source table T1 to the target table T1', at first all outdated rows in the target table are deleted by performing a command like "DELETE from table T1` WHERE Source Page ID=`10`, then, all table rows 218 contained in the identified source page 206 are stored in the target table T1' ).  
Regarding claim 12, Brodt teaches when an aggregated log indicates that a record related to a first primary key is to be inserted into the column-format database, and another aggregated log indicates that a record related to a second primary key is to be inserted into the column-format database, the change commands include a change command to collectively insert, into the column-format database, the record related to the first primary key and the record related to the second primary key (see Para [0121], all column values of the source table stored in pages 264 and 266 are copied to and stored in the respective column of the target database in a second copying process.  The content of the target table T7' and of the metadata table after the content of page 262 was copied is given below.  The new column values which now also comprise the inserted values "G" and "H" are highlighted).  
Regarding claim 13, Brodt teaches the second column-format database stores data in association with each other for each of the columns (see Para [0026], the first database engine analyzes the sent contents of said extra columns for identifying those rows of the source table that have changed since the point in time that is stored in the extra data-change-ID column (having e.g., the form of a log record ID column) of the target table).  
                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meijer; Henricus Johannes et al. discloses US 2007/0027906 A1 retrieving and persisting objects from/to relational databases.
Janssen, Ocke et al. discloses US 2002/0147725 A1 method and apparatus for database table definition.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                          Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759.  The examiner can normally be reached on Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571) 272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/ANDALIB F LODHI/Examiner, Art Unit 2162                                                                                                                                                                                                        01/01/2021


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162